Title: John Adams to Abigail Adams, 1 February 1799
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phil. Feb. 1. 1799
          
          On Tuesday Mr T. B. Adams left Us, at Eleven in the stage for New York & Boston and consequently Quincy.— I should have been glad to have held him till I could carry him with me: but I thought it my Duty to comply with his desire, both for his sake and yours.— He Seems determined to settle in Phyladelphia.— He would have a happier Life, and be a more important Man in Quincy: But I must do & say as My Father did to me: leave him to his own Inclination and acquiesce in it as a dispensation of Providence. You will find him very agreable and pleasant.
          By the time he returns, I expect the Plague will drive him out, again.— It is undoubtedly here lurking about the City all this Winter. Tazewell did not die of it: but I suppose of an Appoplexie tho they call it a Pleurisie.
          We had Yesterday a large Company: C. J. McKean and the Judges & Lawyers of Pensylvania with some Members of Congress: all very agreable. I am reading the K. of Prussias Correspondence with Voltaire D’Alembert &c He is forever talking of his Age Infirmities, Decline & Decay. His Memory is going. His Imagination is gone— His Teeth fail— His Limbs are stiff & goutty— He is broken— He is old— &c &c &c— Yet at last When he was really old and broken he could not bear to hear of it.
          His Phylosophy was bad enough: tho not so bad is that of others then & since. His Wit is to me a little dull— His humour

heavy—There is an Affectation of Gaiety, which however does not make the Reader very gay.— Frank waits for my Lettr.
          
            J. A
          
        